Citation Nr: 1505741	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. What initial evaluation is warranted for bilateral hearing loss from April 29, 2003 through June 9, 2014?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from July and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing was created and associated with the claims file.  

These claims were previously remanded by the Board in July 2013.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's February 2013 hearing transcript and some of his VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Since April 29, 2003 the Veteran's bilateral hearing loss, using the worst available scores, was manifested by a level III for the right ear and a level III for the left ear.  


CONCLUSION OF LAW

Since April 29, 2003 the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in June 2003, April 2011, and June 2014.  There is no additional evidence that need be obtained for the term addressed in this decision.  


Merits of the Claim

The Veteran claims entitlement to an increased initial rating for his bilateral hearing loss.  Based on the Board's July 2007 decision, a July 2007 rating decision effectuated a grant of entitlement to service connection for hearing loss, and assigned a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the June 2003 VA examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
15
20
45
55
Left ear
15
30
50
60

The puretone threshold average was 33.75 decibels in the right ear and 38.75 in the left.  The speech recognition scores were 86 percent in the right ear and 82 percent in the left ear.  Applying these readings to Table VI, the right ear is rated at level II and the left at level III.  Applying Table VII results in the Veteran's disability being rated as noncompensable.  

At the April 2011 VA examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
25
35
60
55
Left ear
20
40
55
60

The puretone threshold average was 43.75 decibels in the right ear and 43.75 in the left.  The speech recognition scores were 100 percent bilaterally.  Applying these readings to Table VI, each right ear is rated at level I.  Applying Table VII results in the Veteran's disability being rated as noncompensable.  

At the June 2014 VA examination, the examiner measured puretone thresholds in decibels:



1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
10
30
50
55
Left ear
15
40
50
60

The puretone threshold average was 36.25 decibels in the right ear and 41.25 in the left.  The speech recognition scores were 86 percent in the right ear and 90 percent in the left ear.  Applying these readings to Table VI, the right ear is rated at level II and the left at level II.  Applying Table VII results in the Veteran's disability being rated as noncompensable.  

The Veteran also sought private treatment.  While these examinations are not shown to have used the Maryland CNC speech discrimination test the Board will assume that they did.  

Following a March 2007 examination, Lance Jackson, M.D., found that the Veteran had a pure tone average loss of 26 decibels in the right ear and 33 decibels lost in the left ear.  Speech discrimination was 92 percent in the right ear and 84 percent in the left.  These findings equate to a level I right ear hearing loss in the right ear, and a level II hearing loss in the left ear.  38 C.F.R. § 4.85.  These findings warrant a noncompensable rating.  

At a September 2011 examination conducted at the Ear Institute of Texas, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
20
35
55
55
Left ear
25
50
60
60

The puretone threshold average was 41.25 decibels in the right ear and 48.75 in the left.  Word recognition was 100 percent in each ear.  Applying these findings to Table VI, each ear is rated at level I, and these findings warrant a noncompensable rating.  

At an April 2012 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
20
35
60
60
Left ear
25
50
60
60

The puretone threshold average was 43.75 decibels in the right ear and 48.75 in the left.  Word recognition was 100 percent in each ear.  Applying these findings to Table VI, each ear is rated at level I, and these findings warrant a noncompensable rating.  

The Veteran was also tested in October 2007, April and October 2008, January, April and August 2009, and March, September, and October 2010, May 2011.  None of these audiograms resulted in a level higher than III.  Even if the appellant had a level III loss in each ear, such a loss would warrant the assignment of a noncompensable rating.  Hence, entitlement to a compensable evaluation for bilateral hearing loss must be denied for the period between April 29, 2003 and June 9, 2014.  

The Veteran has submitted written statements and given testimony at the Travel Board hearing that his disability merits an increased rating.  The Veteran also disputed the efficacy of the VA audiology tests.  The Board, however, holds that the findings of medical professionals to be of greater probative value than the appellant's lay opinion.  As a lay person untrained in the field of audiology, the Veteran does not have the education or training to offer an opinion addressing the adequacy of the testing, and there is nothing in the record to support such an assertion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

On review of the foregoing evidence the Board finds that the criteria for an initial compensable rating have not been met at any time since April 29, 2003.  The evidence from both VA and private examinations conducted from 2003 show that a compensable rating is not in order.  It must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.345 (1992).  Given the objective findings the Board is compelled to conclude that an increased rating is not in order.

The Board has considered whether the Veteran's bilateral hearing loss warranted referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has complaints of decreased hearing.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss since April 29, 2003 is denied.


REMAND

In the Board's July 2013 remand, it expanded the scope of the Veteran's claim under Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Notably, the Board instructed the VA examiner to opine as to the etiology of the mental conditions he or she diagnosed.  As the Veteran has previously been diagnosed with other conditions which do not require the verification of stressors such as dysthymic and generalized anxiety disorders, on remand, it is clear that the VA examiner must address the etiology of those disorders as well.  

In the Board's July 2013 remand of PTSD, as part of the effort to corroborate the Veteran's stressor, it directed the AMC to "contact the National Personnel Records Center or other appropriate government records repository and request all available service personnel records pertaining to the appellant.  The Board was particularly interested in the Veteran's NAVMC 118(9) i.e., his 'page 9' combat expeditions and awards record."  It appears the AMC attempted to do this, collecting service personnel records and forms such as NAVMC 118 (5), (6), (8), (11), and (17).   As the Board is remanding the issue of PTSD on other grounds, further efforts should be put forth to find NAVMC 118(9) to attempt to corroborate the Veteran's stressor.  If that document is not available, a formal memorandum should be prepared explaining why further efforts to locate that document would be futile.  

The Board takes this opportunity to note that the appellant at the time of the 1958 Lebanon crisis, i.e., the period between July 15 and October 25, 1958, was assigned to Companies M and K, 3rd Battalion, 1st Marines, 1st Marine Division.  Further a review of Marine Corps Historical Pamphlet, Marines in Lebanon 1958, available at http://www.marines.mil/Portals/59/Publications/Marines%20in%20Lebanon%201958%20PCN%2019000318500.pdf  reveals that the appellant's units were not part of the Provisional Marine Force that served in Lebanon or off the coast thereof.

Furthermore, the Veteran has stated that the gaps in his service records are due to his participating in classified activities.  While there is no evidence that the appellant held a top secret security clearance, the AMC should seek to confirm whether there are indeed gaps, and if possible, associate any appropriate unclassified documents.  If the information needed to verify the appellant's claimed stressor actually is classified despite the passage of more than 50 years, then appropriate steps should be taken to have the classified records reviewed by personnel who are authorized to review such records for stressor verification purposes in accordance with M21-1MR. 

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must make efforts to obtain relevant VA treatment records and service personnel records, to particularly include the appellant's NAVMC 118(9), i.e., "page 9" combat, expeditions and awards record.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any pertinent private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  If the pertinent records to the appellant's claimed inservice stressor are indeed classified, then the AMC should take appropriate steps to attempt to verify the appellant's claimed stressor by a review of the classified records in a manner consistent with M21-1MR.  

4.  Thereafter, the Veteran's claims folder, VBMS file, and Virtual VA file must be made available to the examiner who conducted the examination of the Veteran in June 2014.  Following a review of all pertinent records the examiner must opine whether it is at least as likely as not that any psychiatric disorder diagnosed at any time since 2006, to include a dysthymic disorder and a generalized anxiety disorder, is related to the appellant's active duty service between July 1957 and April 1959.  The examiner must review the claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


